[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO DISMISS
Plaintiff brings this action to enjoin both International Business Machines Corporation (IBM) and the State of Connecticut (State) from entering into a contract in regard to the purchase by the State of certain equipment and support services. The State moves to dismiss.
Facts Alleged
Plaintiff is a taxpayer of this state and a manufacturer and seller of computer equipment and services.
On October 25, 1990 the state issued a Request for Proposal (RFP) #105 and on November 1, 1990 RFP #110 for computer equipment and services.
The defendant, International Business Machines Corporation responded to both RFPs but plaintiff responded to neither. The State intends to enter into a contract with IBM based on the RFPs and the responses thereto. There are no facts from which a trier could find fraud, favoritism1 or corruption by any party.
Law
I. Standing
A. Aggrievement
The plaintiff is not aggrieved by a final decision in a contested case. This plaintiff was never in a contested case under C.G.S. 4-183 (a). Ardmare Construction Co. v. Freedman191 Conn. 497, 501-504.
B. Exhaustion
In order to be entitled to judicial review a party must establish more than aggrievement but must show he exhausted all his administration remedies. C.G.S. 4-183 (a). Plaintiff has not only not exhausted its administration remedies it has not even begun the process by responding to either RFP.2
CT Page 4793
II. Sovereign Immunity
Because of the court's conclusions as stated above it need not decide the issue of sovereign immunity and so shall not decide it.
Motion to dismiss is granted.
N. O'NEILL, JUDGE